Citation Nr: 0018235	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected bone cyst of the right shoulder.

2.  Entitlement to an effective date prior to April 16, 1998, 
for assignment of a 10 percent evaluation for a service-
connected bone cyst of the right shoulder.

3.  Entitlement to service connection for major depression, 
claimed as secondary to a service-connected bone cyst of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1983.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, in a rating decision dated in August 1995, 
the RO denied an increased evaluation for the veteran's 
service-connected right shoulder bone cyst.  The veteran 
perfected an appeal with respect to that determination.  See 
38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302 (1999).  In a 
decision dated in August 1998, the RO increased the 
evaluation assigned to a service-connected bone cyst of the 
right shoulder from zero percent to 10 percent, effective 
April 16, 1998.  In that decision the RO also denied service 
connection for a major depressive disorder.  The veteran, 
through his representative, specifically disagreed with the 
RO's determination that the 10 percent evaluation was granted 
effective only April 16, 1998, and argued that an effective 
date of March 6, 1995, the date of receipt of the veteran's 
claim for increase, was warranted.  In November 1998, the RO 
received the veteran's disagreement with the denial of 
service connection for major depression.  The RO has issued 
statements of the case pertinent to the above and the claims 
file reflects receipt of timely substantive appeals with 
respect to each of those matters.  Id.
 
In his substantive appeal, the veteran indicated that he 
desired a hearing before a member of the Board.  In 
connection with his appeal the veteran testified at a hearing 
before an RO Hearing Officer in October 1999.  In May 2000, 
the Board requested clarification from the veteran with 
respect to whether he desired a Board hearing, he responded 
that he did not want a Board hearing.  See 38 C.F.R. 
§§ 20.702(e), 20.704(e) (1999).

The Board remanded this case in May 1999 in order to obtain a 
contemporary VA examination; and for the issuance of a 
statement of the case as to the issue of entitlement to 
service connection for major depression.  As all requested 
actions have been accomplished, to the extent possible, the 
Board will proceed to adjudicate the veteran's claims herein 
below.  See Stegall v. West, 11 Vet. App. 268 (1998).  While 
in appellate status, the veteran perfected appeals as to the 
issues of entitlement to service connection for major 
depression and an earlier effective date for the grant of the 
10 percent evaluation for a bone cyst of the right shoulder.


FINDINGS OF FACT

1.  A service-connected bone cyst of the right shoulder is 
manifested by no more than x-ray evidence of degenerative 
changes resulting in some limitation of right shoulder motion 
and pain; the veteran's range of motion is not limited to 
below shoulder level.

2.  In a final decision dated in July 1985, the Board denied 
a compensable evaluation for a service-connected bone cyst of 
the right shoulder.

3.  On March 6, 1995, the RO first received correspondence in 
which the veteran requested an increased rate of compensation 
for his right shoulder.  

4.  On April 16, 1998, the veteran underwent VA examination 
at which time diagnostic testing revealed degenerative 
changes of the right shoulder and the veteran exhibited 
objective evidence of pain on motion; the RO increased the 
veteran's assigned disability evaluation for a service-
connected bone cyst of the right shoulder to 10 percent 
effective April 16, 1998; 

5.  Considering all of the evidence of record, it was first 
factually ascertainable that an increase in disability had 
occurred during VA outpatient treatment on March 1, 1995.  
The record of that treatment constituted a claim for 
increase.

6.  The record contains a competent opinion that the 
veteran's service-connected bone cyst of the right shoulder 
contributes to his depression.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a service-connected bone cyst of the right shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201,  5203 (1999).

2.  The criteria for an effective date of March 1, 1995, for 
assignment of a 10 percent evaluation for a service-connected 
bone cyst of the right shoulder have been met; the criteria 
for an effective date prior to March 1, 1995, have not been 
met.  38 U.S.C.A. 5110 (West 1991); 38 C.F.R. 3.400 (1999).

3.  The claim of entitlement to service connection for major 
depression, claimed as secondary to a service-connected bone 
cyst of the right, is well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At discharge from service the veteran applied for VA 
compensation benefits based on disability of his right 
shoulder; service medical records reflect diagnosis of a cyst 
on the right shoulder.  In a rating decision dated in April 
1984, the RO established service connection for a bone cyst 
on the right shoulder, and assigned a zero percent 
evaluation, effective February 8, 1983, the day following the 
veteran's separation from service.  The RO notified the 
veteran of that determination in April 1984; he appealed.  In 
a final decision dated in July 1985, the Board denied a 
compensable evaluation for a bone cyst of the right shoulder.  
In a letter dated in August 1985, the Board advised the 
veteran of the finality of its July 1985 decision and advised 
him that he may reopen his claim upon the submission of new 
and material evidence; the Board also advised the veteran of 
his right to request reconsideration of the July 1985 Board 
decision.  The veteran did not respond.

The next correspondence received from the veteran is date-
stamped March 6, 1995.  The veteran requested that his case 
be reopened with respect to his service-connected 
compensation.  He also requested that his award "be 
retroactive from 1980 to 1995."  

The record contains a VA outpatient record dated in March 
1995, which notes the veteran's complaints of increasing 
shoulder pain, stiffness and a limitation of motion with 
occasional hand numbness.  He denied paresthesias or 
weakness.  Examination revealed a normal range of motion 
without any sensory deficits.  His right arm strength was 
stated to be limited by pain.  The impression was chronic 
right shoulder stiffness/osteoarthritis; no x-rays are 
associated with that evaluation.

On February 1, 1996, the veteran appeared for a VA 
examination and complained of intermittent right shoulder 
popping, some locking and minimal pain mostly at the lateral 
aspect of the right shoulder.  Examination revealed no 
evidence of swelling or deformity, or gross instability or 
subluxation.  There was evidence of mild tenderness over the 
lateral aspect of the acromion and in the deltopectoral 
groove and coracoacromial area.  Bilaterally he demonstrated 
flexion to 180 degrees, external rotation to 30 degrees, 
internal rotation to the lumbar spine, and active abduction 
to 160 degrees.  Neurologic examination revealed no 
significant rotator cuff weakness.  Sensory and motor 
examination of the upper extremities was normal.  X-rays 
showed a mild osteophytic spur in the acromioclavicular joint 
at the distal clavicle, without significant degenerative 
arthritis of the glenohumeral joint.  The diagnoses were 
acromioclavicular degenerative arthritis and impingement 
syndrome of the right shoulder.

In March 1997 the veteran presented for a mental disorders 
examination.  He gave a history of marijuana and alcohol use.  
He also reported his in-service shoulder injury and a post 
service back injury.  The veteran reported receipt of 
psychiatric treatment once while on active duty, reported 
attending outpatient care at Kaiser Permanente in 1993 or 
1994, and attending a drug and alcohol treatment in 1996, at 
which time he was treated for major depression.  He 
complained of racing thoughts, an inability to sleep, violent 
thoughts and dreams, anxiety when talking, depression, loss 
of interest and crying spells.  He also complained of anger 
and feelings of hopelessness and worthlessness.  The examiner 
noted that on September 11, 1995, the veteran was seen in 
Prime Psychiatry and diagnosed with a mood disorder, 
depression, with anxiety, stated to be secondary to alcohol 
use and alcohol dependence.

The VA examiner concluded that the diagnoses were 1) alcohol 
and cannabis dependence; and 2) a mood disorder, and 
depression and anxiety secondary to the veteran's injury with 
the post office in 1990 and manifested by an inability to 
obtain work because of his past history of a poor physical 
condition.  The examiner opined that the veteran's present 
situation was not related to his service-connected shoulder 
condition, but more to his alcohol and marijuana dependence, 
his inability to live on his disability money from the post 
office and his lack of success in obtaining employment. 

A VA outpatient record dated in September 1997 notes the 
veteran's complaints of right shoulder pain radiating down 
his arm.  The impression was questionable radicular pain and 
a history of right-sided degenerative joint disease.  

In September 1997, J.B., M.D., noted the veteran's complaints 
of right shoulder pain since 1981 with occasional numbness 
and tingling in the right hand.  Electrodiagnostic studies 
showed no evidence of radiculopathy; there was subtle and 
equivocal evidence of right median sensory delay.

In April 1998, the veteran presented for a VA examination.  
The examiner noted the veteran to be left-hand dominant.  The 
veteran complained of significant right shoulder problems, 
worse with activities such as lifting or carrying objects.  
He denied significant weakness, numbness or tingling.  
Examination revealed no atrophy and no spasm.  The acromial 
clavicular joint was nontender to palpation.  The veteran had 
positive impingement signs.  There was no evidence of a 
rotator cuff tear.  He had right shoulder motion as follows: 
170 degrees flexion, 110 degrees abduction, 30 degrees 
extension, 50 degrees internal rotation and 60 degrees 
external rotation.  The examiner noted moderate objective 
pain with motion.  X-rays showed mild calcification in the 
supraspinatus tension area and mild degenerative osteophyte 
formation at the infra-medial margin of the humerus.  The 
impression was impingement syndrome of the right shoulder 
with associated calcific tendonitis.  

In May 1998 the veteran presented for mental disorders 
examination.  The examiner reviewed the claims file and noted 
the veteran's' contention that his depression was related to 
his service-connected shoulder.  The veteran gave a history 
of depression beginning after his injury in the Navy, and 
again becoming depressed in 1990 after his work-related 
injury.  The examiner diagnosed major depressive disorder, as 
well as alcohol dependence and cannabis abuse in remission.

The examiner noted that if the veteran's self-report was 
accurate, his depression would not be accounted for by his 
use of marijuana and alcohol since the depression persisted 
with abstinence from marijuana and with a great reduction in 
alcohol use.  The examiner also noted that the onset and 
variation of the veteran's depressive symptoms appeared more 
correlated with employment and physical disability issues 
than substance use.  The examiner then noted past evidence 
relating depression to the veteran's post-service back injury 
and subsequent unemployment and agreed with that assessment.  
The examiner noted that although the veteran indicated that 
there had been an earlier episode of depression, there was no 
independent documentation of such, and concluded that the 
veteran's depression began after his back injury at the post 
office.

The examiner noted that whenever the veteran interacted with 
government agencies or was rejected for employment he would 
experience increased severity of depression.  The examiner 
stated that the veteran's service-connected injury to his 
right shoulder appeared to be related to depression to the 
extent that it contributes to his physical limitations and 
difficulty finding employment.  "The actual degree of 
impairment caused by his shoulder injury compared to the 
degree of impairment caused by his back injury or other 
factors is not within the scope of this examiner's 
expertise."

Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which requires consideration of the complete medical 
history of the veteran's condition.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran is service connected for a right shoulder bone 
cyst, and is in receipt of a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5203.  Thirty-
eight C.F.R. § 4.27 (1999) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

Thirty-eight C.F.R. § 4.71a, Diagnostic Code 5003 provides 
that degenerative arthritis is to be rated on the basis of 
limitation of motion of the affected joint under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203 (1999).  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  Handedness for the purpose of a dominant rating 
will be determined by the evidence of record, or by testing 
on VA examination.  Only one hand shall be considered 
dominant.  The injured hand, or the most severely injured 
hand, of an ambidextrous individual will be considered the 
dominant hand for rating purposes.  38 C.F.R. § 4.69 (1999).  
In this case, the veteran's right shoulder is considered the 
minor upper extremity as the evidence reflects the veteran to 
be left-hand dominant.  

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees, abduction zero to 180 degrees, 
and internal and external rotation 90 degrees.  38 C.F.R. § 
4.70, Plate I (1999).  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 pertains to limitation of motion of the arm.  Such 
provides for assignment of a 20 percent evaluation where 
there is limited motion of the minor arm to shoulder level or 
midway between the side and shoulder level.  Where motion is 
limited to 25 degrees from the side, a 30 percent evaluation 
is warranted.  In this case, there is no competent evidence 
of right shoulder motion limited to shoulder level, or 
further limited.  On the most recent VA examination, the 
examiner concluded that the veteran's range of motion was not 
limited by pain to the degree necessary for a 20 percent 
evaluation.  The examiner also found no objective evidence of 
other functional factors that would equate to limitation of 
motion warranting more than a 10 percent evaluation.  Thus, 
no increased rating is warranted based on application of 
Diagnostic Code 5201, even with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  

Diagnostic Code 5203 pertains to impairment of the clavicle 
or scapula.  A 10 percent evaluation is assigned to either 
the major or minor extremity where there is evidence of 
malunion or nonunion without loose movement.  Assignment of a 
20 percent evaluation is warranted where there is evidence of 
dislocation or nonunion with loose movement.  That code also 
provides that such can be rated based on impairment of 
function of a contiguous joint.  On the most recent VA 
examination the VA examiner specifically concluded that there 
were no indications of malunion, nonunion or dislocations.  
There is no other competent evidence in this case of any 
malunion or nonunion of the clavicle or the scapula, and 
certainly no competent evidence of dislocation or loose 
movement of the shoulder joint to warrant assignment of a 
higher evaluation under that diagnostic code.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors that 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, and specifically 
looks at diagnostic codes pertinent to limited shoulder 
motion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no competent evidence of record 
showing any separate manifestations of disability such as 
symptomatic scarring, or muscle or nerve impairment 
attributable to the veteran's bone cyst.  Thus, the Board 
finds no basis upon which to assign a higher disability 
evaluation.

In sum, the competent evidence shows that the right shoulder 
disability is manifested by degenerative changes resulting in 
pain and noncompensable limitation of motion limitation.  
Such findings warrant assignment of no more than a 10 percent 
evaluation; accordingly, the claim is denied.

Effective Dates

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  A decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has provided that if a claimant 
wishes to reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (1999).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (1999).  With 
regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (1999); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that the VA has constructive knowledge of documents generated 
by VA medical facilities even if such records are not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1); Harper v. Brown, 10 Vet. App. 125 (1997).  
Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

In this case, the July 1985 Board decision denying a 
compensable evaluation for a cyst of the right shoulder was 
final.  38 U.S.C.A. § 4004(b) (1982) [38 U.S.C.A. § 7104(b) 
(West 1991)]; 38 C.F.R. § 20.1100 (1999).  Accordingly, the 
next correspondence received by the RO, in which the veteran 
claimed entitlement to a compensable evaluation, represents a 
claim for an increase.  Clearly, a review of the claims file 
does not indicate receipt of any correspondence after the 
final Board decision and prior to March 6, 1995, to be 
considered a claim for increase.

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

The previously considered evidence included a March 1983 VA 
evaluation during which an X-ray examination was interpreted 
as showing degenerative joint disease, and a February 1984 X-
ray examination, which was interpreted as being negative.

VA outpatient treatment records dated from March to June 
1995, show that on March 1, 1995, the veteran was seen with a 
complaint of increasing pain in the shoulder and back.  The 
veteran was noted to complain of right shoulder stiffness and 
pain.  The veteran was reported to have a normal range of 
shoulder motion, but the assessments included chronic right 
shoulder stiffness-osteoarthritis.  The March 1, 1995 VA 
treatment record served to document the veteran's assertion 
that his service connected right shoulder disability had 
gotten worse, as such, it could be considered a claim for 
increase.

On February 1, 1996, the veteran appeared for a VA 
examination.  That examination included X-rays that 
objectively showed the presence of right shoulder arthritis.  
Moreover, the examiner noted tenderness to examination and, 
although shown bilaterally, examination did reveal right 
shoulder motion limited as compared to the definition of 
normal shoulder motion under the Schedule.  See 38 C.F.R. 
§ 4.71, Plate I.

Considering the March 1, 1995 outpatient treatment record in 
the context of the February 1996 VA examination, and the 
findings on the 1983 VA examination, the Board concludes that 
March 1, 1995 record represents the earliest date as of which 
it was factually ascertainable that an increase in disability 
had occurred.  There were no pertinent findings within the 
year prior to that date, and the earlier records raise doubt 
as to whether the veteran had arthritis in the shoulder, and 
there was no evidence of an increase in symptomatology.  The 
February 1996 examination served to confirm findings reported 
on the March 1 evaluation.  While it is true that the veteran 
reportedly had no limitation of motion on March 1, 1995, he 
was found to have pain and stiffness.  Under the provisions 
of 38 C.F.R. § 4.59, it is the policy of VA to recognize 
painful motion due to arthritis as warranting at least the 
minimum level of compensation.  March 1, 1995, is accordingly 
assigned as the effective date; since it is the first date an 
increase was factually ascertainable and the date of claim.  
To that extent the veteran's appeal is granted.  As set out 
above, entitlement to a 10 percent evaluation was not shown 
prior to the March 1, 1995.  38 C.F.R. § 3.400.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection is also 
warranted for disability proximately due to or the result of 
a service-connected disorder and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448, 
449 (1995).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The standard for 
establishing a well-grounded claim has been described as very 
low.  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).

The veteran is service-connected for disability of the right 
shoulder and the existing record contains a diagnosis of 
depression.  Moreover, the record contains an opinion by a 
competent medical professional that the veteran's right 
shoulder disability contributed to his employment problems, a 
factor stated to cause the veteran's depression.  As such, 
the claim of entitlement to service connection on a secondary 
basis, see 38 C.F.R. § 3.310(a), is well grounded.


ORDER

An evaluation in excess of 10 percent for a service-connected 
bone cyst of the right shoulder is denied.

An effective date of March 1, 1995, for assignment of a 
10 percent evaluation for a service-connected bone cyst of 
the right shoulder is granted; an effective date prior to 
March 1, 1995, is denied.

The claim of entitlement to service connection for major 
depression, claimed as secondary to a service-connected bone 
cyst of the right shoulder, is well grounded; to that extent 
only the appeal is granted.


REMAND

Since the veteran's claim is well grounded, it places upon VA 
the duty to assist the appellant in the development of the 
claim by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service- 
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the May 1998 VA examiner opined, consistent 
with a prior VA examiner, that the veteran's depression was 
related to his loss of employment following his work-related 
back injury.  The May 1998 examiner continued to suggest that 
the veteran's shoulder disability contributed to his 
employment problems.  However, that examiner did not provide 
an opinion as to whether the veteran's depression was 
aggravated by reason of his service-connected right shoulder 
and in fact stated an inability to provide any opinion with 
respect to the degree of impairment caused by the veteran's 
shoulder as opposed to his back or other factors.  Also, that 
examiner, consistent with the prior VA examiner, specifically 
noted the onset of depression only after the veteran's work-
related back injury.  Notably, however, the prior VA examiner 
dissociated the veteran's right shoulder disorder from his 
depression.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999); see Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In 
this case the Board finds the evidence to be in conflict, 
requiring further clarification prior to adjudication of this 
matter.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for a 
psychiatric disability since June 1999.  
The RO should then take all necessary 
steps to obtain copies of those treatment 
records and associate them with the 
claims folder.

2.  The RO should then schedule the 
veteran for psychiatric evaluation.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review before the 
examination.  Based on the examination 
results, the evidence in the claims file, 
and sound medical principles, the 
examiner is requested to provide an 
opinion as to whether the veteran's 
depression was caused or aggravated by 
his service-connected right shoulder 
disorder.  If the examiner determines 
that the depression has been aggravated 
by the right shoulder disorder, the 
examiner should specify the degree of 
increased depression (but only that 
degree) over and above the degree of 
disability existing in the absence of the 
aggravation.  The examiner should provide 
the rationale for the opinion, and 
address the medical opinions contained in 
the record.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for major depression.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without goodie cause, to report 
for scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



